Order granting, upon condition, motion to open default.of defendant The First National Bank of Bay Shore, to *641vacate judgment o£ foreclosure and sale theretofore entered, dated June 19, 1929, and to restore the case to the calendar for trial, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The moving papers do not show a meritorioxis defense. The assignment of plaintiff’s mortgage is a conveyance within the meaning of subdivision 3 of section 290 of the Real Property Law. (Syracuse Savings Bank v. Merrick, 182 N. Y. 387; Gibson v. Thomas, 180 id. 483.) The alleged subordination agreement is also a conveyance within the meaning of that section, and is void as against plaintiff, a subsequent purchaser in good faith, Lazansky, P, J., Rich, Young, Seeger and Seudder, JJ., concur.